Concurring Opinion by
Mr. Justice Roberts :
While I agree with the majority that this case should be remanded for a new trial, I do so because I believe that the court’s charge was highly prejudicial to the defendant. Instead of simply advising the jury that defendant and counsel did not have to appear, and that no adverse inference was to be drawn from their absence, the trial court, in effect, permitted its insistence that the case be tried to spill over into its charge, thereby placing before the jury an unnecessary and prejudicial element of controversy.
The charge stated:
“The Court insists that it has the right to determine what cases will be tried and where there are conflicts of scheduling for attorneys the Court insists that it has the right to tell the parties in a case that they must get another attorney.
“In this case the defendant has selected an attorney who is engaged, and ... a member of this Court ruled that this case would be tried, that the defendant, *311Yellow Cab Company, would get an attorney or it would proceed without an attorney.
“If it is wrong as a matter of law to proceed as we have done in this case then it could be sent back, if it is determined to be wrong, it could be sent back for a new trial.
“But these matters do not in any way enter into your consideration of the case. This is our responsibility and while it is unusual it should not in any way influence you. It should not prejudice you against or for the plaintiff or against or for the defendant.
“And of course the defendant here is a well-known defendant. You all see Yellow Cabs on the street and you all know it. Now this, just because it is a well-known and large company, this should in no way influence you or prejudice you in the outcome of the case.”
The charge, in my view, contains clear implications that this well-known defendant was dealing with the trial court in a manner that improperly burdened the efficient dispatch of its trial list. Such an implication is obviously prejudicial to this defendant’s case. Accordingly, I concur in the majority’s decision to remand this ease for a new trial.